UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7686


LEO BRANDON FARNSWORTH,

                    Plaintiff - Appellant,

             v.

MELVIN C. DAVIS, Warden; HAROLD W. CLARKE, Director of VDOC;
RALPH S. NORTHAM, Governor of Virginia; BRIAN MORAN,
Director/Superintendent of Public Safety for the Commonwealth of Virginia,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00264-MFU-JCH)


Submitted: January 26, 2021                                       Decided: February 9, 2021


Before NIEMEYER, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leo Brandon Farnsworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leo Brandon Farnsworth, a Virginia inmate, appeals the district court’s order

denying his motion for preliminary injunctive relief.           In his amended complaint,

Farnsworth raised First Amendment free exercise claims related to the suspension of

religious services at his correctional facility in light of the COVID-19 pandemic and an

apparently unrelated Eighth Amendment claim arising from an alleged assault by another

inmate. Farnsworth sought injunctive relief related to each of his claims, seeking (1) an

order for religious services to resume and (2) a “gag order” against certain prison officials

in relation to his Eighth Amendment claim.

       An order denying a preliminary injunction is an immediately appealable

interlocutory order, 28 U.S.C. § 1292(a)(1), and we review the district court’s denial of

injunctive relief for an abuse of discretion, Di Biase v. SPX Corp., 872 F.3d 224, 229, 232

(4th Cir. 2017). If the district court “applied a correct preliminary injunction standard,

made no clearly erroneous findings of material fact, and demonstrated a firm grasp of the

legal principles pertinent to the underlying dispute,” no abuse of discretion occurred.

Centro Tepeyac v. Montgomery Cnty., 722 F.3d 184, 192 (4th Cir. 2013) (en banc).

       “A plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “A

preliminary injunction is an extraordinary remedy” that “shall be granted only if the



                                               2
moving party clearly establishes entitlement to the relief sought.” Di Biase, 872 F.3d at

230.

       On appeal, Farnsworth challenges the district court’s conclusion that he did not

establish that he was entitled to the requested injunctive relief on his Eighth Amendment

claim. * The court held that Farnsworth had not established that he was at risk of imminent

harm without the court’s intervention. In doing so, the court credited affidavit testimony

from prison officials that, at the time of the motion filed in the district court, Farnsworth

was physically separated from the other offender following their physical altercation and

would have no further physical contact with him. After reviewing the record, we conclude

that the district court did not abuse its discretion in denying Farnsworth’s motion on this

basis. We therefore affirm the district court’s denial of a preliminary injunction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




       *
          Farnsworth has forfeited review of the district court’s denial of his preliminary
injunction related to his free exercise claims by failing to challenge it in his informal brief.
See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal
brief is an important document; under Fourth Circuit rules, our review is limited to issues
preserved in that brief.”).

                                               3